Citation Nr: 0727656	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from June 1967 to December 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2007 the appellant and her daughter testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript of the hearing is 
contained in the claims folder.


FINDINGS OF FACT

1.  A death certificate indicates that the veteran died in 
May 1980, at the age of 31.  The certificate lists the 
immediate cause of death as multiple drug intoxication 
(heroin, diazepam, alcohol), with no known precipitating 
causes or contributory causes of death.

2.  At the time of the veteran's death, he was not service-
connected for any diseases or disabilities. The competent and 
probative evidence of record preponderates against a finding 
that the multiple drug intoxication which caused the 
veteran's death was related to his military service, in a 
manner not barred from service connection as a matter of law.  
The competent and probative evidence of record preponderates 
against a finding that a disability not barred from service 
connection caused or substantially contributed to the 
multiple drug intoxication which caused the veteran's death.

3.  The veteran was not service-connected for any 
disabilities during his lifetime.  The competent and 
probative evidence of record preponderates against a finding 
that any medical or mental disability of the veteran, other 
than multiple drug intoxication or alcoholism or illicit 
substance addiction, caused or contributed to, or otherwise 
hastened the onset of his death.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.5(b)(1), 3.301, 3.303, 3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claim was provided by May 2004 and September 2004 letters, 
prior to the appealed November 2004 rating action, and by a 
further development letter in July 2005, followed by issuance 
of supplemental statements of the case (SSOCs) in October 
2005 and March 2006.  Even if VCAA notice is not complete 
until after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or an SSOC.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the letters in May 2004 and September 2004, the RO 
informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  The letters informed her of bases 
of review to establish service connection for the cause of 
the veteran's death.  Thus, the appellant was informed of the 
evidentiary underpinnings of a claim for service connection 
for cause of death, prior to the appealed initial 
adjudication of the claim.  Also by the May 2004 and 
September 2004 letters, as well as the July 2005 letter, the 
appellant was requested to submit any evidence she might have 
in furtherance of her claim.  She was also told that it was 
ultimately her responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, by those letters she was requested to advise of any 
VA and/or private medical sources of evidence pertinent to 
her claim, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claim.
 
Records were requested and obtained from VA and private 
treatment facilities, based on information and authorizations 
received.  Service medical and personnel records were also 
obtained and associated with the claims folder.  The 
appellant, by an October 2004 submission, advised that she 
had no further evidence to submit.  By the appealed November 
2004 decision, by a June 2005 SOC, and by SSOCs in October 
2005 and March 2006, the appellant was further informed of 
the evidence considered.  She did not thereafter inform VA of 
any additional records that would need be obtained in 
furtherance of her claim.  Thus, there appears to be no 
reasonable possibility that further efforts would produce 
records from indicated sources or any additional sources. 

As noted above, the appellant and her daughter testified 
before the undersigned at the Travel Board hearing at the RO 
in June 2007.  Statements in support of the claim were also 
submitted in the course of appeal.  There is no indication 
that the appellant expressed a further desire to address her 
claim that has not been fulfilled.  

By the above-noted SOC and SSOCs, the appellant was informed 
of evidence obtained in furtherance of her claim and evidence 
that may yet further her claim.  These "post-decisional" 
documents issued subsequent to the issued VCAA notice letters 
meet the requirements for adequate VCAA notice.  See Mayfield 
v. Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  The appellant received notice regarding 
these issues in the SOC and SSOCs.  Moreover, since the claim 
for service connection for the cause of the veteran's death 
is herein denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection
for Cause of Death

The appellant seeks entitlement to parent's dependency and 
indemnity compensation benefits based upon the death of her 
son, the veteran.  The official certificate of death 
discloses that the immediate cause of the veteran's death in 
May 1980 was "acute mixed drug intoxication (heroin, 
diazepam, ethanol)."  There were no known precipitating 
causes or contributory causes of death noted on the death 
certificate.  

The veteran's mother contends, in effect, that the veteran 
had depression, or post-traumatic stress disorder (PTSD), or 
alcoholism beginning in service or due to service, and that 
his death was thereby caused or contributed to by service.  
However, review of the claims file indicates that the veteran 
was not service connected for any disability during his 
lifetime, and service medical records do not show a chronic 
mental disorder.  

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct and, for claims filed after October 31, 1990, not 
the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a) (2006).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (regarding service connection where 
disability or death is a result of abuse of drugs.).  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

The VA General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits, in claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).

Here, service personnel records show that the veteran was 
stationed in Taiwan from May 1969 to August 1979, where he 
served as an administrative specialist.  Service records do 
not show that the veteran served in Vietnam or otherwise 
engaged in combat with enemy forces.  

Service medical records show that the veteran had a single 
counseling session in July 1968, upon his request for 
"psychiatric advice," and a record of that session merely 
notes, in total, "Prob[lems] discussed."  There were no 
findings of psychiatric problems at that visit, and there is 
no record of psychiatric follow-up.  The veteran received 
treatment over two days in June 1969 for acute alcohol 
intoxication.  A treatment note for the second of those two 
days states: "admitted to the ward . . . for [a] 
psy[chiatric] problem."  However, the treatment notes for 
this visit assessed no more than the noted alcohol 
intoxication.  There are no findings of any mental condition 
other than alcohol intoxication/abuse in the service medical 
records.  The veteran's service examination for flight 
training in August 1968 produced no findings of mental 
disorder, and neither did his service separation examination 
in December 1969.  

The veteran was hospitalized at a VA medical facility from 
June 1978 to August 1978, and again from September 1978 to 
November 1978, for treatment of opiate/heroine dependence and 
excessive alcohol use.  The report indicates that he was 
bright and well-educated, but arrogant, and exhibited an 
unwillingness to take responsibility for his problems.  No 
mental disorders were noted, other than heroin and alcohol 
abuse.  A social worker's treatment assessment in August 1978 
specifically noted that the veteran denied suicidal or 
homicidal thoughts, and there was no evidence of psychosis.  
Again, no mental disorders other than substance abuse were 
identified, though an assessment of histrionic personality 
was made.  

The veteran was hospitalized at Lincoln Medical Center in 
December 1979 for rabdomyolysis.  Alcoholism was also 
diagnosed.  During the hospitalization, the veteran's history 
was noted of alcohol abuse for the prior 16 years, beginning 
at the age of 15 years.  In the medical reports of that 
hospitalization, the rabdomyolysis was associated with the 
veteran's alcoholism.  The veteran also conceded heroin 
addiction "occasionally", with the most recent use a few 
days before his admission.  The veteran was not diagnosed 
with any mental disorders other than alcoholism during the 
hospitalization, and he did not then complain of depressive 
symptoms or other symptoms of mental disorder.  

In summary, although the service medical records show a few 
isolated psychiatric treatment visits, these records provide 
no diagnosis of a psychiatric disorder, and there is no way 
of knowing whether the veteran's psychiatric visits in 
service were related to substance abuse.  There are also no 
findings of a psychiatric disorder after service, other than 
alcoholism and opiate abuse/addiction.  The veteran's death 
due to substance abuse, as a result of overdose of alcohol 
and illicit drugs, is barred from service connection, unless 
the substance abuse were found to be due to a service-
connected disorder.  38 C.F.R. §  3.301(c)(3).  Therefore, 
the claim of entitlement to VA benefits, to the extent based 
on death due to substance abuse not the result of a service-
connected disability, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Furthermore, there is no basis for service connection for any 
psychiatric disorder, since there is no finding in post-
service records of any psychiatric disorder other than 
alcoholism or opiate abuse/addiction.  As noted, a disability 
that is a result of a claimant's abuse of drugs shall not be 
deemed in line of duty.  38 C.F.R. § 3.301(d).  Because there 
is no service-connected disability, alcoholism or illicit 
substance addiction or their effects may not be service 
connected on a secondary basis.  38 C.F.R. § 3.310.  

With regard to the appellant's contention that the veteran 
had PTSD due to his service, the evidence reveals no in-
service stressor incident which might have served as a basis 
for establishing service connection for PTSD, and provides no 
diagnosis of PTSD, either in service or after service.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  Because the weight of the 
evidence is against the presence of each of these elements 
required to support a claim for service connection for PTSD, 
the preponderance of the evidence is against the veteran 
having had PTSD as related to service, as a basis of service 
connection for the cause of his death. 

We recognize the sincerity of the belief of the appellant, 
and her daughter, that the veteran had a psychiatric problem 
such as PTSD which led to his substance abuse.  However, the 
diagnosis of such disorders is not within the competency of 
laypersons, but requires the expertise of trained medical 
personnel.  See the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

In view of the foregoing, because the preponderance of the 
evidence is against service connection for the polysubstance 
abuse/overdose that caused the veteran's death, and no other 
disease or disability is shown by any evidence of record to 
have caused or contributed to the cause of death, the 
preponderance of the evidence is against the claim for 
service connection for the cause of death.  38 C.F.R. 
§ 3.312. 

The Board expresses its regret at the appellant's unfortunate 
loss of her son, and its appreciation for the forthright 
testimony which she and her daughter presented at the hearing 
before the undersigned.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


